UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Amendment No. 3) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NUVOLA, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 90-1031365 (I.R.S. Employer Identification Number) 8800 N. Gainey Center Dr., Suite 270 Scottsdale, Arizona 85258 (480) 275-7572 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jeffrey I. Rassás, President Nuvola, Inc. 8800 N. Gainey Center Dr., Suite 270 Scottsdale, Arizona 85258 (480) 275-7572 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of Communications to: Stoecklein Law Group, LLP 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-1325 Approximate date of commencement of proposed sale to the public:As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting companyx Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value There currently exists no market for Nuvola, Inc.’s Common Stock. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(a) under the Securities Act of 1933, as amended. A Registration Statement relating to these securities has been filed with the Securities Exchange Commission.The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Prospectus (Subject to Completion) Dated , 20 PROSPECTUS Nuvola, Inc. 776,453 Shares of Common Stock offered by the Selling Stockholders This is an initial public offering of Nuvola, Inc.’s common stock. We have prepared this prospectus to allow our stockholders to sell up to 776,453 shares of our common stock. We are registering all of our issued and outstanding shares of common stock . This prospectus relates to the disposition by the selling stockholders listed on page 15, or their transferees, of up to 776,453 shares of our common stock already issued and outstanding. The offering price per share registered is $0.001, for maximum offering of $776.45. Nuvola, Inc will receive no proceeds from the sale of already outstanding shares of our common stock by the selling stockholders. Bollente Companies, Inc. (“BOLC”) deteremined to spin-off Nuvola, Inc. through a divided distribution (the “Spin-Off Distribution”) to BOLC’s stockholders of shares of 776,453 shares of Nuvola’s common stock (the”Spin-Off Shares”). The Spin-Off Distribution was completed on November 24, 2014 (the “Distribution Date”) to stockholders of BOLC common stock on the record date of October 20, 2014 (the “Record Date”). We filed a registration statement with the Securities and Exchange Commission (the “SEC” or “Commission”) related to the Spin-Off Distribution. The Spin-Off Shares were distributed to BOLC stockholders prior to the effective date of the registration statement. The Spin-Off Distribution did not comply with the federal securities laws. As a result we may have potential liability (see “Risk Factors”).This prospectus provides for registration of the Nuvola shares for resale by the holders of the 776,453 Nuvola shares issued in the Spin-Off Distribution. The selling stockholders, who are deemed underwriters as that term is defined under the Securities Exchange Act of 1934, or the rules and regulations thereunder, may sell these shares from time to time after this Registration Statement is declared effective by the Securities and Exchange Commission. The selling stockholders will sell at a stated fixed price of $0.001, based upon the price of the last private sale of the Company’s common stock in October 2014, for the duration of the offering or until securities are quoted on the OTCQB. We will not receive any of the proceeds received by the selling stockholders. As of the date of this Prospectus there is no trading market for our stock, furthermore we have not taken any steps to have these securities quoted on the OTCQB. There is no guarantee that our common stock will be quoted on the OTCQB. For a description of the plan of distribution of the shares, please see page 18 of this prospectus. We urge you to read carefully the “Risk Factors” section beginning on page 5 where we describe specific risks associated with an investment in Nuvola, Inc. and these securities before you make your investment decision. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”), and will therefore be subject to reduced public company reporting requirements. Investing in our securities involves a high degree of risk. See Risk Factors, beginning on page 5. We are considered a “shell company” under applicable securities rules and subject to additional regulatory requirements as a result, including the inability of our shareholders to sell our shares in reliance on Rule 144 promulgated pursuant to the Securities Act of 1933, as well as additional restrictions. Accordingly, investors should consider our shares to be significantly risky and illiquid investments. See Risk Factors, beginning on page 5. Our auditors have substantial doubt about our ability to continue as a going concern. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is permitted. Prospectus (Subject to Completion) THE DATE OF THIS PROSPECTUS IS , 2015. TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary of the Offering 3 Summary Financial Information 4 Risk Factors 6 About This Prospectus 16 Available Information 16 Special Note Regarding Forward-Looking Statements 17 Use of Proceeds 17 Selling Stockholders 17 Plan of Distribution 23 Description of Securities 27 Interests of Named Experts and Counsel 29 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 30 Description of Business 30 Shell Company Status 34 Reports to Stockholders 35 Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Facilities 39 Certain Relationships and Related Transactions 40 Legal Proceedings 41 Directors, Executive Officers and Control Persons 41 Security Ownership of Certain Beneficial Owners and Management 44 Market for Common Equity and Related Stockholder Matters 45 Dividends 45 Executive Compensation 46 Shares Eligible for Sale 47 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 Index to Financial Statements 50 PROSPECTUS SUMMARY This summary contains basic information about us and the registration. Except as otherwise required by the context, references in this prospectus to "we," "our," "us,” “Company,” “Nuvola,” refer to Nuvola, Inc. You should read the following summary together with the entire prospectus, including the more detailed information in our financial statements and related notes appearing elsewhere in this prospectus. You should carefully consider the matters discussed in “Risk Factors” beginning on page 5. The selling stockholders, who are deemed underwriters, may sell these shares from time to time after this Registration Statement is declared effective by the Securities and Exchange Commission.The prices at which the selling security holders may sell the shares has arbitrarily been determined to be at $0.001 per share or until a market price for the shares is determined upon quotation on the OTCQB or listed on a securities exchange. Thereafter they will be sold at the prevailing market price or privately negotiated prices.We will not receive any of the proceeds received by the selling stockholders. Nuvola, Inc. is a development stage company incorporated in the state of Nevada on November 21, 2013. We are attempting to build Nuvola into a premier provider of cloud-based technology, diagnostics, lead generation and fulfillment to installers and service providers of smart home products and appliances. Our cloud-based platform will give service providers access to diagnostic reports, system failure alerts and warranty information on all of their smart home products, all in one place. This seamless integration of product data will enable service providers to proactively contact their customers for service calls or warranty extensions, boosting customer retention and their bottom line. Additionally, service providers can use the diagnostic reports to recommend cost- and energy-saving products to their customers. This service is currently in place with Bollente’s trutankless™ line of electric tankless water heaters. Since our inception on November 21, 2013 through December 31, 2014, we generated $24,800 in revenues pursuant to our Software and Services License Agreement with Bollente, our sole customer and a related party. As reported on our most recent audited period we had $230,788 in assets and a net loss of $165,358. As of our most recent unaudited financial statements for the three month period ended March 31, 2015, we had $227,578 in assets and a net income of $2,252. As of March 31, 2015, our current cash on hand was $11. During our initial months of formation we concentrated our energies on analyzing the viability of our business plan, and establishing our business model.We also worked with a graphic designer to design a logo.Additionally, we are in the process of developing our website, which upon completion will detail our cloud integration services and provide contact information (our preliminary webpage has been posted). Our operations have been limited to start up and developmental activities and we have not yet begun providing cloud based services to any independent customrers. 1 In June of 2014, we issued $150,000 aggregate principal amount of 8% convertible notes to accredited investors only. In August of 2014, we issued an additional $75,000 aggregate principal amount of 8% convertible notes to accredited investors only . The convertible notes bear interest of 8% per annum with principal and interest due and payable on June 1, 2015 (“Maturity Date”). The convertible notes are convertible at the option of the holder into common stock at a conversion price of $0.50 per share at any time prior to the Maturity Date.Cash and cash equivalents currently on hand are not sufficient to continue operations for the next twelve months. Our monthly expenses range between $10,000 and $25,000. We expect that continued focus on acquiring new customers will enable us to increase profitable revenues from operating activities. Our only source of monthly revenue is pursuant to our Software and Services License Agreement with Bollente, a related party . If we do not generate sufficient cash from operations, we have the ability to reduce certain expenses depending on the level of business operation. We will need to raise $125,000 in additional funds to expand our operations for a twelve month period. We plan on raising the necessary funds in the future from family, friends, and business associates of our President, pursuant to exemptions provided by Section 4(2) and Rule 506 of the Securities Act of 1933. We are a development stage company with limited operations. We have operated at a loss since our inception, and we cannot assure you that we will operate at a profit in the future. Because we have operated at loss, we have relied upon a private placement of common stock to fund our operations since our inception, and must continue to rely on debt or equity investments until we operate profitably, if ever. Our auditor's report dated May 15, 2015, on our financial statements for the year ended December 31, 2014 and our auditor’s report dated April 30, 2014, on our financial statements from Inception (November 21, 2013) to December 31, 2013, included a going concern qualification which stated that there was substantial doubt as to our ability to continue as a going concern. We continue to be undercapitalized because of our continued losses from operations. No member of our management or any of our affiliates have been previously involved in the management or ownership of a development stage company that has not implemented its business plan, engaged in a change of control or similar transaction or has generated no orminimal resources to date. As of the date of this prospectus we have one officer and two directors.Mr. Jeffrey Rassás, our sole officer and a director of the Company, has experience serving as an officer and director of a public company. Mr. Rassás does not have experience running a company whose focus is cloud integration services. Mr. Rassás is involved with other businesses, and will only be devoting a portion of his time to Nuvola, Inc. Mr. Rassás will be devoting approximately 15 to 20 hours per month in regards to Company business.At this time, and for the next 12 months, the Company does not anticipate hiring additional employees. Our principal executive office address and phone number is: NUVOLA, INC. 8800 N. Gainey Center Dr., Suite 270 Scottsdale, Arizona 85258 (480) 275-7572 2 Summary of the Offering The Offering Common Stock Offered by the Stockholders 776,453 shares of common stock, $0.001 par value per share. A total of 776,453 shares of common stock are issued and outstanding. Offering Price $0.001 per share. Total proceeds raised by us from the disposition of the common stock by the selling stockholders or their transferees We will not receive proceeds from the disposition of already outstanding shares of our common stock by selling stockholders or their transferees. 3 SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. Statement of Operations Summary: For the three month period ended March 31, December 31, (Unaudited) (Audited) Revenue – related party $ $ Cost of sale ) ) Gross profit Operating expenses: General and administrative 60 Professional fees - Total operating expenses 60 Other expenses: Interest expense Total other expenses Net income (loss) $ $ ) Net loss per common share - basic $ $ ) 4 Balance Sheet Summary: March 31, December 31, (unaudited) (audited) ASSETS Current assets: Cash $
